Citation Nr: 1000039	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-26 372	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had service from March 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the benefit sought on appeal.  

In addition to denying the Veteran's claim for service 
connection for hypertension, in the June 2005 rating 
decision, the RO also denied service connection for 
peripheral neuropathy of the right and left lower 
extremities.  The Veteran expressed disagreement with each 
denial, but a November 2005 Decision Review Officer Decision 
granted service connection for peripheral neuropathy of the 
right and left lower extremities.  Accordingly, those matters 
are resolved and no longer in appellate status.  See Grantham 
v. Brown, 114 F .3d 1156 (1997).


FINDING OF FACT

The evidence weighs against a finding that the Veteran's 
hypertension is related to his service-connected type II 
diabetes mellitus.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§  3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the 
Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated April 2005 
and May 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
Social Security Administration records were obtained as part 
of the Veteran's claims for other conditions, but these 
records indicate that the Veteran receives Social Security 
benefits for his right shoulder and for anxiety disorders.  
These records are therefore not relevant to the Veteran's 
claim for service connection for hypertension.  

Pertinent medical evidence associated with the claims file 
includes the reports of September 2004, May 2005, and 
September 2008 VA examinations.  These examinations were 
performed by medical professionals, and the opinions 
expressed therein were based on review of claims file and 
solicitation of pertinent history and symptomatology from the 
Veteran.  The examiners each performed a thorough examination 
of the Veteran, and included findings consistent with the 
examination and record.  The Board finds that this evidence 
is adequate to evaluate the claim on appeal.  See Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran seeks service connection for hypertension, 
claimed as secondary to diabetes mellitus.  Service 
connection may be established for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a claim for secondary to service connection, the 
regulations provide that service connection shall be granted 
for a disability that is proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.310.  In the 
context of claims for secondary service connection, the 
evidence must demonstrate an etiological relationship between 
the service-connected disability on the one hand and the 
condition said to be proximately due to the service-connected 
disability on the other.  Buckley v. West, 12 Vet. App. 76, 
84 (1998).  Secondary service connection may also be 
warranted for a non-service-connected disability when that 
disability is aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, 
with regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995).  

The Veteran contends that service connection should be 
granted for hypertension as secondary to his type II diabetes 
mellitus.  Service treatment records are entirely negative 
for any complaint of or treatment for hypertension.  Private 
treatment records dating back to January 1987 indicate 
findings of hypertension.  VA treatment records indicate that 
the Veteran was not seen at the Portland VAMC until September 
2000, at which time hypertension was noted.  VA treatment 
records since then indicate continued treatment for 
hypertension. 

The Veteran has also undergone several VA examinations in 
conjunction with his claim for hypertension.  In a September 
2004 VA examination the Veteran stated that he had been 
diagnosed with type II diabetes mellitus about 15 years 
prior, in 1989 and had been diagnosed with hypertension about 
22 years prior, in 1982.  The examiner noted that the Veteran 
has had a problem with obesity all his life and that he was 
currently morbidly obese with a body mass index of 42.  The 
examiner stated that the Veteran's longstanding hypertension 
was likely related to his obesity and noted that it predated 
his diabetes by between 5 and 7 years and predated even the 
earliest sign of diabetic nephropathy by 20 years.  The 
examiner clearly indicated that the Veteran's hypertension 
was not caused by or aggravated by his diabetes and could not 
be considered secondary thereto.

Another VA examination was conducted in May 2005.  During 
this examination the Veteran stated that he was diagnosed 
with hypertension in September 2001, when his PTSD was 
triggered by events on September 11, 2001.  The examiner 
determined that the Veteran's diabetes was not the cause of 
his hypertension.  

The most recent VA examination was performed in September 
2008.  During this examination the Veteran stated that his 
hypertension began approximately at the same time as his 
diabetes.  The examiner also opined that the Veteran's 
hypertension was not secondary to his diabetes mellitus.

The Board finds that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for hypertension.  A claimant is responsible for 
supporting a claim for benefits under laws administered by 
the VA, and the Veteran was clearly advised of the need to 
submit evidence demonstrating not just the existence of a 
service-connected condition, but of a nexus or relationship 
between that condition and the condition being claimed.  The 
Veteran has failed to do so.  The Veteran obviously believes 
that his hypertension is due to his service-connected 
diabetes mellitus, but he has presented no persuasive 
evidence supporting this belief.  Although the Veteran has 
submitted voluminous treatment records, none of these records 
directly addresses the etiology of the Veteran's hypertension 
or discusses the etiology of that condition.  In fact, the 
only competent evidence regarding causality is that of VA 
examiners who have repeatedly opined that the Veteran does 
not have hypertension as secondary to his service-connected 
diabetes mellitus.

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come 
through senses, however, as a lay person, the Veteran is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as opining that his hypertension is 
etiologically related to his diabetes mellitus.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran's lay 
beliefs alone can serve to establish an association between 
the claimed disability and either his military service or a 
service-connected condition, and the Board assigns greater 
probative weight to the opinions of the VA examiners.  

In conclusion, the evidence deemed most probative by the 
Board demonstrates that the Veteran's hypertension is not 
causally related to service or to service-connected type II 
diabetes mellitus.  As there is a preponderance of evidence 
against the Veteran's claim, the benefit-of-the-doubt 
doctrine does not apply and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension, as 
secondary to service-connected type II diabetes mellitus, is 
denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


